Title: From Thomas Jefferson to John Page, 30 July 1776
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Philadelphia, July 30. 1776.
                    
                    On receipt of your letter we enquired into the probability of getting your seal done here. We find a drawer and an engraver here both of whom we have reason to believe are excellent in their way. They did great seals for Jamaica and Barbadoes both of which are said to have been well done, and a seal for the Philosophical society here which we are told is excellent. But they are expensive, and will require two months to complete it. The drawing the figures for the engraver will cost about 50 dollars, and the engraving will be still more. Nevertheless as it would be long before we could consult you and receive an answer, as we think you have no such hands, and the expence is never to be incurred a second time we shall order it to be done. I like the device of the first side of the seal much. The second I think is too much crouded, nor is the design so striking. But for god’s sake what is the ‘Deus nobis haec otia fecit.’ It puzzles every body here; if my country really enjoys that otium, it is singular, as every other colony seems to be hard struggling. I think it was agreed on before Dunmore’s flight from Gwyn’s island so that it can hardly be referred to the temporary holiday that has given you. This device is too aenigmatical, since if it puzzles now, it will be absolutely insoluble fifty years hence.
                    I would not advise that the French gentlemen should come here. We have so many of that country, and have been so much imposed on, that the Congress begins to be sore on that head. Besides there is no prospect of raising horse this way. But if you approve of the Chevalier de St. Aubin, why not appoint him yourselves, as your troops of horse are Colonial not Continental?
                    The 8th battalion will no doubt be taken into Continental pay from the date you mention. So also will be the two written for lately to come to the Jersies. The 7th. should have been moved in Congress long e’er now, but the muster roll sent us by Mr. Yates was so  miserably defective that it would not have been received, and would have exposed him. We therefore desired him to send one more full, still giving it the same date, and I inclosed him a proper form. If he is diligent we may receive it by next post.
                    The answer to your public letter we have addressed to the governor.
                    There is nothing new here. Washington’s and Mercer’s camps recruit with amazing slowness. Had they been reinforced more readily something might have been attempted on Staten island. The enemy there are not more than 8, or 10,000 strong. Ld. Howe has recd. none of his fleet, unless some Highlanders (about 8, or 10 vessels) were of it. Our army at Tyonderoga is getting out of the small pox. We have about 150. carpenters I suppose got there by now. I hope they will out-build the enemy, so as to keep our force on the lake superior to theirs. There is a mystery in the dereliction of Crown-point. The general officers were unanimous in preferring Tyonderoga, and the Feild officers against it. The latter have assigned reasons in their remonstrance which appear unanswerable, yet every one acquainted with the ground pronounce the measure right without answering these reasons.
                    Having declined serving here the next year, I shall be with you at the first session of our assembly. I purpose to leave this place the 11th. of August, having so advised Mrs. Jefferson by last post, and every letter brings me such an account of the state of her health, that it is with great pain I can stay here till then. But Braxton purposing to leave us the day after tomorrow, the colony would be unrepresented were I to go. Before the 11th. I hope to see Colo. Lee and Mr. Wythe here, tho’ the stay of the latter will I hope be short, as he must not be spared from the important department of the law. Adieu, Adieu.
                